MEMORANDUM **
Gerald Lee Littlehead (Littlehead) appeals his 120-month sentence.
Considering the totality of the circumstances, the sentence imposed on Little-head was reasonable. See United States v. *85Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc) (“Appellate review is to determine whether the sentence is reasonable ...”) (citations omitted).
The district court adequately considered the relevant factors listed in 18 U.S.C. § 3553(a). See id. (“For a non-Guidelines sentence, we are to give due deference to the district court’s decision that the § 3553(a) factors, on a whole, justify the extent of the variance.”) (citations and internal quotation marks omitted). Further, the district court did not give undue weight to any of the factors in determining that a variance was warranted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.